Per Curiam. George C. Howard, of Chicago, Illinois, one of the appellant’s counsel, has filed a second motion to be relieved as counsel of record. That motion will not be considered unless and until Howard complies with Rule XIV, Rules Governing Admission to the Bar, Ark. Stat. Ann. Vol. 3A (Repl. 1979), pertaining to practice by comity. See Walker v. State, 274 Ark. 124, 622 S.W. 2d 193 (1981). A formal statement will have to be filed with the clerk of this court, not merely an expression of willingness as indicated in this second motion. Furthermore, counsel must be prepared to show this court that no prejudice will result to Walker’s case if the motion is granted. Evidently the record of the trial is in counsel’s possession and a dispute exists between Walker and the appellant’s mother over the fee to be paid. That dispute will have to be resolved so that no prejudice results to appellant’s case.